Citation Nr: 0305279	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  96-19 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1977 to January 1988.  He also had 
service in the National Guard during various periods from 
January 1990 to August 1997.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 1999 and August 2000.  Each 
time, it was remanded for further development.  Following the 
requested development, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina 
confirmed and continued its denial of entitlement to service 
connection for right knee disability.  Thereafter, the case 
was returned to the Board for further appellate action.


FINDING OF FACT

The veteran's current right knee disability was first 
clinically manifested many years after service, and there is 
no competent evidence that it is in any way related thereto.


CONCLUSION OF LAW

Right knee disability is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A (West 1991 and Supp. 2001; 38 C.F.R. 
§§ 3.159, 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  In August 
2001, the VA published final rules implementing the VCAA.  66 
Fed. Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.159).

By virtue of information sent to the veteran in his original 
claim (VA Form 21-526), received in August 1993; the 
Statement of the Case; the Supplemental Statements of the 
Case; the Board's remands of September 1999 and August 2000; 
and letters, dated in September 2001 and September 2002, the 
veteran and his representative were notified of evidence 
necessary to substantiate the claim of entitlement to service 
connection for right knee disability.  They were notified of 
the evidence and information VA would obtain for the veteran, 
with specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence the veteran needed to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has made exhaustive efforts to obtain relevant records 
adequately identified by the veteran, particularly with 
respect to his service medical records.  For example, on at 
least a dozen occasions from July 1988 to September 2001, the 
RO has requested the veteran's service medical records or 
information necessary to obtain such records from various 
sources, including the National Personnel Records Center 
(NPRC); the Army Personnel Center; the veteran's National 
Guard unit; and the veteran.  In August 1993 and January 
1995, the RO also requested that the veteran identify various 
health care providers or institutions where he had been 
treated for right knee disability since service.  In June 
1994 and February 2002, the RO requested the veteran's 
treatment records from the VA Medical Center (MC) in 
Charleston, South Carolina.  

Relevant evidence received in association with the veteran's 
claim includes available service medical records; Leave and 
Earnings Statements associated with the veteran's service; 
records, dated from December 1994 to June 2002, reflecting 
the veteran's treatment at the Charleston VAMC; reports of VA 
examinations and/or opinions, performed or dated in December 
1997, April 2000, and December 2001; and the transcript of 
the veteran's hearing held at the RO in February 1999.  All 
such evidence has been associated with the claims folder.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  Although it does not appear that all of the veteran's 
service medical records have been received (for example, the 
reports of the veteran's examinations performed at the time 
of his entry into and discharge from active service), there 
is no reasonable possibility of obtaining such records at 
this time.  Indeed, the various sources, including those 
government, have indicated that they have no additional 
records or that they have provided the requested information.  
Moreover, the veteran has not identified any outstanding 
evidence (which has not been sought by the VA) which could be 
used to support the issue of entitlement to service 
connection for right knee disability.  Therefore, there is no 
need for further development of the evidence in order to meet 
the requirements of the VCAA.  

II.  The Facts

In April 1986, while stationed at Gelhausen, Germany, the 
veteran reported that he had knee problems and that in 1981, 
he had undergone surgery to repair a torn ligament in his 
left knee.

During a National Guard entrance examination in December 
1989, there were no recorded complaints or clinical findings 
of right knee disability.  The veteran responded in the 
negative, when asked if he then had, or had ever had, a 
"trick" or locked knee, and on examination, his lower 
extremities were found to be normal.

Leave and Earnings statements, compiled during the veteran's 
period of active service, show that his pay was adjusted on 
several occasions due to periods of hospitalization, 
including those in 1979, 1986, and 1987.  The places and 
reasons for such hospitalizations were not reported.  

In December 1997, the veteran underwent a VA orthopedic 
examination.  He reported that he had injured both knees 
playing football in the service and that he had undergone 
arthroscopic surgery on his right knee in service in 1985 or 
1986.  X-rays of the right knee reportedly showed good 
overall alignment with no evidence of chondral defects of 
injuries.  The relevant diagnosis was bilateral knee pain.

During his hearing in February 1999, the veteran testified 
that his right knee disability was primarily the result of 
his various duties as an infantryman and as a result of his 
participation in sports in service.  He stated that he had 
undergone arthroscopic surgery on his right knee in service 
in Gelhausen, Germany.  

In April 2000, the veteran again underwent a VA orthopedic 
examination.  He reported that in 1985, he had injured his 
right knee in service in an accident.  Following the 
examination, the assessment was right knee pain with the only 
focal findings being pain on palpation of the lateral 
compartment of the right knee and pain over the popliteal 
area of the right knee.  After a review of the veteran's 
claims folder, the examiner opined that the veteran did not 
have chronic right knee disability as the result of any 
injury incurred in the 1980's.  An X-ray of the veteran's 
right knee was ordered.

An MRI of the veteran's right knee, performed by the VA in 
September 2001, revealed a tear of the anterior cruciate 
ligament and a horizontal tear of the body and posterior horn 
of the lateral meniscus.  A Baker's cyst and small joint 
effusion were also identified.  In June 2002, the veteran 
underwent arthroscopic surgery at the VA to repair his right 
knee.

In December 2001, the veteran's claims folder was reviewed by 
the VA.  The reviewer noted that the April 2000 X-ray of the 
veteran's right knee had shown minimal spurring of the 
patella and a bone spur projecting off the medial femoral 
condyle.  The reviewer stated that despite the veteran's 
reports of ligament repair in the 1980's, the X-rays of the 
right knee revealed no hardware to indicate any type of 
reconstructive surgery on the right knee ligaments.  The 
reviewer's impression was that the veteran had not sustained 
an injury in the 1980's which had resulted in any chronic 
right knee problems or disability.  The reviewer acknowledged 
that the veteran had minimal degenerative changes in his 
right knee but that such changes did not necessarily indicate 
any injury in service.  Finally, the examiner noted that the 
service medical records revealed no evidence of a right knee 
problem during service.

III.  Analysis

The veteran seeks entitlement to service connection for right 
knee disability.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A review of the evidence, including the available service 
medical records, discloses that the veteran's right knee 
disability, primarily diagnosed as tears of the anterior 
cruciate ligament and lateral meniscus, was first clinically 
manifested in December 1997, many years after his discharge 
from active duty and several months after his separation from 
the National Guard.  While he maintains that such disability 
is the result of trauma in service in the early to mid-
1980's, the available service medical records are completely 
negative for any such trauma or associated disability.  
Indeed, a medical report from April 1986 shows complaints of 
knee disability only with respect to the left knee, and the 
report of the veteran's examination prior to his entry in the 
National Guard is completely negative for any complaints or 
clinical findings of right knee disability.  Moreover, there 
is no competent evidence of a nexus between the current right 
knee disability and any incident in service.  Rather, recent 
VA reviewers have concurred that the veteran's current right 
knee disability is not the result of service.  The only 
reports to the contrary come from the veteran.  As a layman, 
however, he is not qualified to render opinions which require 
medical expertise, such as the diagnosis, time of onset, or 
cause of a particular disability.  38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
such, his opinion and testimony, without more, cannot form 
the basis for service connection.

Absent competent evidence of a right knee disability in 
service or competent evidence of a nexus between the 
veteran's current right knee disability and any incident in 
service, the claim cannot not meet two of the three criteria 
for service connection.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for right knee disability 
is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

